Title: John Quincy Adams to Thomas Boylston Adams, 20 December 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston

 
					
						No: 19.
						Berlin. 20. December. 1800.
					
					I suppose you flatter yourself, that having more than three months ago got safely out of Silesia, you are to hear nothing further about it; but indeed I shall not let you off so cheap. There still remains a very short geographical, statistical, & historical account of this interesting province, which I feel it my duty to write— Whether you will conceive it your’s to read it, I need not enquire.
					The dutchy of Silesia, including the county of Glatz, extends on both sides the river Oder from the mountains of Hungary, to the spot where the Bober falls into it, & is bounded eastward, on that part of Poland, which was last incorporated with the Prussian monarchy; southward, by the principality of Teschen & the Carpathian mountains; westward upon Bohemia, & the Saxon province of Lusace, & northward by the new March of Brandenburg. The summit of the Giant mountains forms the boundary line to the southward & westward. It is about 200 of our miles in length, & about 90 in average width. It is remarked by the historians of this province, that it is surrounded by five distinct nations, speaking as many different languages—The Poles, Hungarians, Bohemians, Vandals (of the new March) & Germans.
					A census of the population has been taken every year since 1763— There were in the year 1756 between 11 and 1200,000 inhabitants— In 1763, after the seven years war, the numbers were reduced to less than 1100,000— The enumeration of 1799, gave a result of nearly one million nine hundred thousand— According to this increase the population would be doubled in a period of seventy years; a growth as extraordinary for its rapidity in Europe, as it would be for its slowness in our country.
					You know there is scarcely a city, or province in Europe, without its fabulous origin & long traditionary tale, antecedent to any genuine historical information. The Silesians are not without voluminous writers upon their antiquities, & one of them gravely derives the name & descent of his country from the prophet, Elisha— You might as well derive a boot-jack from a cork screw; but the merit of most genealogical & technological derivations consists in their absurdity.
					Another hobby horse common to almost every village in the North

of Europe, is to find itself mentioned with some panygeric in the famous treatise of Tacitus concerning the Germans. So the Silesian antiquaries remind their readers, that the Elysians, are mentioned in that work as one of the most powerful tribes of the Elygians.
					However this may be, it is known that in the sixth century of the Christian aera, the antient inhabitants of the country were conquered by one of those numerous swams of Sclavonians & Vandals, who issuing from the borders of the black sea, overran so great a part of Europe— At that period Silesia is considered as having formed a part of Poland, & with it was either by Charlemagne, or some of his successors rendered tributary to the German Empire.
					About the middle of the tenth century, was the period when the Christian religion was here introduced, & the bishopric of Breslau was founded by the Polish duke Micislas, of the race of Piast, which had then for somewhat more than an hundred years been in possession of the sovereignty.
					You remember, in the letter which gave you an account of our having past through Liegnitz, I mentioned the melancholy monumental inscription in the jesuit’s church at that place, upon the last descendant of the Piasts— This circumstance has perhaps excited your curiosity to know something of the first founder of the family, & the manner of his obtaining the supreme authority in his country.
					He was, say the old Silesian chronicles, an honest farmer, who subsisted by agriculture, & raising bees. After the death of his predecessor, who had been so cruel a tyrant, that with his wife & children he was devoured by the mice, a general election of the person to be clothed with the royal dignity, was just at hand, when an angel disguised as a traveller came to the house of Piast, who received him with such hospitality, & treated him so plenteously with roast pork & mead, that the angel upon parting, left a blessing behind him, so that every barrel brought into the house spontaneously fill’d with mead, & every platter in like manner smoaked with a spare rib— With these provisions, the Angel directed his host to entertain the voters at the election, & the result was that Piast was chosen king— Leave out, says a historian of Silesia, the deux ex machina, & you will think you are reading the account of an election for a member of the british parliament.
					His descendant Micislaus was born blind, but at the feast given to celebrate the happy event of his birth, he opened his eyes. This was an evident presage of his conversion to Christianity. The motive, which finally produced this regeneration was equally forcible— He

had kept seven mistresses, & yet could get no children. The holy catholic faith was recommended to him as a receipt to cure barrenness. Accordingly he was baptized, married a Bohemian princess & begat sons & daughters.
					In the year 1163, by one of those divisions of a kingdom between several children, which were common in many parts of Europe during the middle ages, Silesia was separated from Poland, & thenceforward for some time was governed by its own Dukes— It was soon after again subdivided into three separate sovereignties. These in process of time met with the same fate untill the province was cut up into almost as many dukedoms & principalities as it contained cities. This parcelling out of the country greatly facilitated in the sequel the conquest of the whole by the kings of Bohemia.
					One of the earliest dukes was Henry, the bearded, whose reign began in the year 1201. He was the husband of St: Hedwige, who was canonized a few years after her death, & has ever since been the patroness of Silesia— She was a daughter of a Count of Baden, had been educated in a cloister, & prevailed upon her husband to squander almost all his revenues, & a great part of his dominions, in founding, endowing, & enriching religious houses. I mentioned one of the churches built by her, in one of my letters from Hirschberg, which you will perhaps recollect. She & her husband both possessed some valuable qualities; but the grounds upon which she was raised to the Senate of the Roman catholic mytholigy were her superstition, her excessive veneration for the monks, & above all her liberality to the church.
					Her son, who succeeded his father & bore his name, was so well educated in the same principles, & so faithfully practised them as to have obtained the surname of pious— He was slain in a bloody battle fought near Liegnitz, against a hord of Mogul Tartars, who to the number of several hundred thousands invaded Poland & Silesia in the year 1240 and 1241— The object of these barbarians was however plunder rather than conquest; for they withdrew from Silesia in May 1241, leaving ruin & desolation, as memorials of their visit.
					Saint Hedwige, herself by birth a german woman, had taken great & successful pains to prevail upon her countrymen to settle in Silesia, & her son in complacency to them introduced into the country what is called the Magdeburg, or German Law— You remember Blackstone’s account of the manner, in which civil & canon Laws were propagated over all Europe, in the course of the twelft & thirteenth centuries, & the resistance, more, or less powerful against

their introduction, by the partizans of the antient common law of the several countries— The result almost every where was that the antient usages & customs were blended with the forms & many of the principles of the new systems to form a new Code, & such among others was the Magdeburg law— It bore the name of this city, because the court of final appeal for all causes arising under it was established at Magdeburg— This custom of receiving from a foreign tribunal, or college, the final sentence in litigated causes, prevailed in Silesia, untill the middle of the sixteenth century.
					At the beginning of the fourteenth century, in consequence of the frequent divisions & subdivisions of the province, which I have already mentioned, there were sixteen separate dukes reigning at one time over the several parts of Silesia— These petty princes it is superfluous to say were continually at war with one another, & continually wresting from each other their respective dominions. The weakest soon looked abroad for assistance, & the kings of Bohemia were ever close at hand, fomenting all their discords on one side, & offering their protection on the other—to those, who would take it, at the price of subjection to their patrons— It is the old fable of the horse, who calls the man to his assistance, & finds a master, where he expected an ally— In the year 1288—Casimir, Duke of Teschen, to obtain a competent defence against Henry, duke of Breslau, gave the first example, which was soon after followed by most of the other Silesian princes. He surrendered his dukedom to Winceslaus, king of Bohemia, receiving it again from him as a fief in vassalage under that kingdom.
					Such was the second revolution in the State of Silesia, & here begins the third of the six periods, into which its history is divided— The change of government was in this case owing to the same cause, with the preceeding one. The same principle of dividing a sovereignty between several children, which first severed Silisia from Poland, by a more remote consequence produced its annexion to Bohemia. The great principle of the feudal system, that all lands are held as fiefs under a sovereign Lord, was never introduced into Poland, where even untill the extinction of the republic, all estates were held as allodial, & equally divisible among the children of the holder— The same principle was extended to the sovereign authority, & its effects when thus applied, were by a double operation, & after a long series of years to transfer Silesia, from the State of a Polish to that of a Bohemian province.
					I shall in my next pursue this little compendium of Silesian

history— Meanwhile I have to acknowledge the receipt of your N. 20. dated October. 12. by which I am happy to find you had then received all the letters from me, which I mentioned in my last as missing, except two.
					I am much obliged to you for giving me at length some clue to the causes from which the division of the party, which had been hitherto friendly to the Government, has proceeded. Though I deeply lament these dissensions, & consider them as highly dangerous to the welfare of the country, I am pleased, cordially pleased, that the articles of crimination against the President, are all tantamount to a complaint, that he has acted as the head of the nation, & not as the head of a party— Mr Gerry’s appointment upon the second mission to France was not a successful measure, & the President certainly did not approve of his conduct there— Yet as that mission eventually turned, it was I believe for the best that a person of Mr Gerry’s sentiments & principles was a member of it— Had the most federal man in the union, been appointed in his stead, the issue at that time would have been essentially the same— What is meant by the non renunciation of him after his return I do not precisely know— He was not employed again; his intentions were upright, however erroneous his judgment had been, & his former services to his country were such as entitled him to respect. The third mission to France has been so completely justified by the event that it cannot possibly be now a subject of discussion. The english Government, whose example in refusing to treat at the most favorable moment for negotiation, our flaming essex men would have imitated, now most heartily repent that they did not then consent to treat, themselves. The pardon of the Pennsylvanian traitors was not only sanctioned by the example of the former President, but was conformable to the true principles of policy, which should prevail in a popular Governments. Montesquieu, affirms that the crime of treason should be treated in Republics with greater lenity, than in any other formal polity & gives substantial reasons for this maxim. With respect to the dismission of the Secretaries, I must place that confidence in the discretion of the President, which the Constitution has placed there— It has made their removal entirely dependant upon him, & if those officers become the enemies & opponents, instead of being the assistants & promoters of the system, which he deems most adviseable, it cannot be expected they should be retained— It is however quite natural that their dismission should be censured by those, who concurred

in their opinions— To ascribe the dissolution of the army to the President is ridiculous; but to whomsoever it is due, the measure was a good one, as such a number of troops could now be of no service, & would only have served to burthen the union with additional debt— If a President of the U.S. to secure his reelection must sacrifice his country’s interests to his party’s passions & prejudices, Heaven be thanked, that the present chief magistrate disdained to set the example—
					Your’s truly—
				